FILED
                                                                          May 19 2016, 9:01 am

                                                                               CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
David M. Payne                                            Gregory F. Zoeller
Ryan & Payne                                              Attorney General of Indiana
Marion, Indiana
                                                          Frances Barrow
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Mitchell Carroll,                                         May 19, 2016
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          27A02-1510-MI-1743
        v.                                                Appeal from the Grant Superior
                                                          Court
State of Indiana,                                         The Honorable Dana J.
Appellee-Plaintiff                                        Kenworthy, Judge
                                                          Trial Court Cause No.
                                                          27D02-1507-MI-93



Bailey, Judge.




Court of Appeals of Indiana | Opinion 27A02-1510-MI-1743 | May 19, 2016                            Page 1 of 12
                                           Case Summary
[1]   Mitchell Carroll (“Carroll”) was charged with a number of offenses in the Grant

      Superior Court. In response to Carroll’s behavior during hearings conducted

      both by video conference and with Carroll physically present in the courtroom,

      the trial court found Carroll to be in direct contempt of court and, as a result,

      ordered Carroll incarcerated for ninety days. Carroll appeals.


[2]   We affirm.



                                                    Issues
[3]   Carroll raises two issues for our review. We restate these as:

                 I.    Whether, because Carroll’s conduct occurred while he was
                       not physically present in the courtroom, a contempt
                       citation is barred under Indiana law; and


               II.     Whether the trial court erred when it concluded that
                       Carroll’s conduct on two occasions was contumacious.


                             Facts and Procedural History
[4]   Carroll was arrested and charged in the Grant Superior Court with several

      criminal offenses. The trial court conducted an initial hearing in Carroll’s case

      on July 7, 2015. Carroll was not transported to the courtroom for this hearing.

      Instead, Carroll (along with numerous other defendants that day) participated

      in the hearing by means of a video conferencing system connecting the Grant



      Court of Appeals of Indiana | Opinion 27A02-1510-MI-1743 | May 19, 2016    Page 2 of 12
      County Jail with the courtroom. Carroll was represented by a public defender

      at the hearing.


[5]   During the initial hearing, Carroll answered the trial court’s questions

      concerning his name and age. From that point, Carroll ceased cooperating with

      the court, instead cutting across the trial court’s questions on numerous

      occasions. Rather than responding to the trial court’s questions, Carroll stated

      that the charges against him were “trumped up” (App’x at 6), used profanity,

      and interrupted the court to say, “You all racist. I don’t want to hear it.”

      (App’x at 7.)


[6]   In response to Carroll’s conduct, the trial court told Carroll, “One more time

      and I will hold you in contempt of court. Do you understand[?]” (App’x at 7.)

      While the court was explaining the importance of a correct mailing address in

      the event Carroll posted bond, Carroll cut across the court’s explanation and

      stated his address. The court stated, “You just interrupted me again,” and

      asked Carroll whether the address he provided was in Grant County. (App’x at

      7.) Rather than respond to the court’s question, Carroll intimated that he

      wanted to make a statement to the court. The court then stated, “We are done

      with this hearing… What I am going to do is give you an opportunity to calm

      down. If you act this way next time, you will be incarcerated for contempt.”

      (App’x at 8.)


[7]   Throughout this session, the trial court noted that Carroll “was clearly angry,

      speaking in an irritated and disrespectful tone,” and “was slouched forward in


      Court of Appeals of Indiana | Opinion 27A02-1510-MI-1743 | May 19, 2016    Page 3 of 12
      his chair, with his hair covering his face.” (App’x at 3.) While the trial court

      was still talking to him, the court noted, Carroll “got up and walked out of view

      of the video, toward the exit door of the video room.” (App’x at 3.) As a result

      of Carroll’s conduct, the trial court continued the initial hearing to the following

      day, July 8, 2015.


[8]   During the continued hearing, the trial court informed Carroll of the charges

      against him and of the existence of a no-contact order as to his alleged victim.

      The court asked Carroll whether he understood the charges against him and the

      no-contact order, and Carroll stated he understood these matters. The trial

      court also confirmed Carroll’s address. The trial court then asked Carroll why

      the court should not hold him in contempt for his conduct the prior day. After

      listening to Carroll’s statements that he had never been in trouble before, the

      trial court reiterated that the hearing had been continued to allow Carroll to

      calm down. The court went on to state that it would suspend the thirty-day

      sentence for contempt that it had planned to impose “on the condition that you

      just act right in Court from this point forward, okay?” (Jul. 8, 2015 Tr. at 7.)


[9]   Accordingly, on July 8, 2015, the trial court entered an order finding Carroll to

      have been in contempt of court on July 7, 2015, finding that Carroll’s conduct

      was disrespectful and interfered with the operation of the court. However, the

      trial court further found that Carroll had apologized, and suspended the

      sentence for contempt, reiterating the requirement that Carroll “respect the

      decorum of the Court in all further proceedings” in the case. (App’x at 4.)



      Court of Appeals of Indiana | Opinion 27A02-1510-MI-1743 | May 19, 2016   Page 4 of 12
[10]   During the pendency of the underlying criminal matter, Carroll requested and

       was granted a speedy trial. The trial was scheduled to begin on September 22,

       2015, and on the morning of September 21, 2015, the court was conducting a

       hearing on motions in limine prior to trial. During the hearing, Carroll

       requested that his public defender be dismissed and new counsel be appointed.

       To afford the State an opportunity to respond to the motion, and in light of a

       hearing in another case that had already been delayed by the hearing on

       Carroll’s case, the trial court stated that the parties would reconvene later that

       afternoon. (Sept. 21, 2015 Morning Tr. at 12.)


[11]   When the parties reconvened at 1:30 p.m. that day, the court asked Carroll to

       explain the reason for his request for new counsel. Carroll complained that his

       attorney had been “speaking…as if he is a Prosecuting [sic] the case,” and that

       the court’s earlier decision to continue the hearing from the morning was

       “illegal” because the court “rudely stopped” him. (Sept. 21, 2015 Afternoon

       Tr. at 5.) Carroll further contended that the trial court judge “had it out for me”

       because he had said that the judge and prosecutor were racist, and accused the

       trial court judge of being a “Women’s Advocate.” (Sept. 21, 2015 Afternoon

       Tr. at 7.) Carroll continued to air his grievances, and concluded by again

       requesting new counsel.


[12]   When asked, Carroll’s counsel indicated that despite Carroll’s change in

       demeanor over the prior week, the case was ready for the scheduled trial. The

       trial court explained to Carroll that requesting appointment of a new attorney

       would result in waiver of the speedy trial setting for the following day. Carroll

       Court of Appeals of Indiana | Opinion 27A02-1510-MI-1743 | May 19, 2016    Page 5 of 12
       insisted that he receive new counsel and denied that he was waiving his speedy

       trial rights, interrupting the trial court’s efforts to explain the consequences of a

       change in counsel. When the trial court pointed out Carroll’s conduct and

       asked why he should not be held in contempt for continuously interrupting the

       court proceedings, Carroll again interrupted the trial court judge, accused the

       court of bias, and aired numerous grievances concerning the proceedings.


[13]   The trial court judge then pointed out to Carroll that he was being provided

       with “a chance right now to apologize and avoid contempt.” (Sept. 21, 2015

       Afternoon Tr. at 23.) The court told Carroll that “after you um, accused the

       Court of being angry at you for setting this case at 1:30, you sat there in the jury

       box and continued to talk and be disrespectful to another inmate sitting in that

       jury box.” (Sept. 21, 2015 Afternoon Tr. at 23.) Carroll then interrupted the

       trial court again, prompting the court to reinstate the previously-suspended

       contempt sentence of thirty days. As Carroll continued to insist that the

       contempt citation was illegal, the court further noted that “this morning you

       continued to make guttural sounds throughout…another Defendant’s hearing.

       Continued to be disruptive… You are being treated this way because of how

       you have appeared in this Court.” (Sept. 21, 2015 Afternoon Tr. at 23-24.)


[14]   As the trial court continued to issue its rulings on Carroll’s motion for new

       counsel and the question of speedy trial waiver, Carroll continued to interrupt

       the court and threatened to sue the court. The trial court then increased the

       total term of imprisonment for the contempt citation to ninety days “[f]or the

       continued interruption.” (Sept. 21, 2015 Afternoon Tr. at 25.)

       Court of Appeals of Indiana | Opinion 27A02-1510-MI-1743 | May 19, 2016     Page 6 of 12
[15]   In a subsequent written order finding Carroll in contempt, the trial court found

       that from the outset of the September 21, 2015 hearings, Carroll was agitated

       and “his tone demanding and aggressive.” (App’x at 19.) Carroll also argued

       with his counsel, “increasing both the volume and pace of his speech.” (App’x

       at 19.) The court also observed that during the hearing following Carroll’s

       morning hearing, Carroll glared “in an intimidating manner” at the court’s

       bailiff, the prosecuting attorneys, and at the trial court judge. Carroll also

       attempted to physically intimidate a courtroom deputy, “puffing his chest

       outward” and calling the deputy a “[C]racker.” (App’x at 22.) Carroll had also

       admitted, in one of his lengthy statements to the trial court, that he had been in

       contact with his alleged victim, in violation of the no-contact order.


[16]   The court found that Carroll’s conduct continued to “impede communications

       and waste Court time,” and that Carroll’s conduct at the afternoon hearing

       precluded the court from issuing advisements of rights related to the change of

       trial counsel. (App’x at 23.) Entering its finding of contempt, the trial court

       reaffirmed its oral statement that Carroll would serve a ninety-day period of

       incarceration as sanction for contempt of court.


[17]   New counsel was appointed to represent Carroll at trial and on appeal of the

       contempt order. This appeal ensued.



                                  Discussion and Decision


       Court of Appeals of Indiana | Opinion 27A02-1510-MI-1743 | May 19, 2016    Page 7 of 12
                                         Standard of Review
[18]   Carroll challenges the trial court’s imposition of contempt sanctions, arguing

       that no direct contempt sanctions were available for one of his hearings, and

       that there was in any event insufficient evidence to sustain the contempt

       citations.


[19]   The power to impose contempt sanctions is inherent in the courts, and is

       essential to ensuring that each court is not deterred “from the performance of its

       duties” due to interferences that undermine the judicial process. Hopping v.

       State, 637 N.E.2d 1294, 1297 (Ind. 1994), cert. denied. On appeal, we afford

       great deference to trial courts’ contempt decisions. Accordingly, we accept as

       true the statement of facts entered by the trial court. Davidson v. State, 836
N.E.2d 1018, 1020 (Ind. Ct. App. 2005). Indiana appellate courts will only

       interfere with a contempt finding “where it clearly appears the acts do not

       constitute contemptuous acts.” In re Nasser, 644 N.E.2d 93, 95 (Ind. 1994).


                       Direct Contempt for Conduct on Video
[20]   Carroll’s first contention on appeal is that the trial court abused its discretion

       when it cited him for contempt related to his conduct during the video-based

       hearing on July 7, 2015, because a video-based hearing is not a setting in which

       direct contempt can occur. Carroll rests this argument on the language of the

       Indiana Code, which provides:

               Every person who disturbs the business and proceedings of a
               court:

       Court of Appeals of Indiana | Opinion 27A02-1510-MI-1743 | May 19, 2016     Page 8 of 12
               (1) by creating any noise or confusion;


               (2) in a court of record; and


               (3) while the court is open for and engaged in the transaction of
               business;


               is considered guilty of a direct contempt of court.


       Ind. Code § 34-47-2-1(a). Carroll draws our attention specifically to the second

       element, Subsection 34-47-2-1(a)(2). Carroll argues that because he was not

       physically in the courtroom on July 7, 2015, his conduct was not “in a court of

       record.”


[21]   We disagree. Read as a whole, the statute requires that the disturbance create

       noise or confusion in a court of record while the court is conducting business—

       not that the individual who creates the disturbance be physically present in the

       courtroom. “To constitute direct contempt, the act must be within the judge’s

       personal knowledge, though it does not necessarily have to occur inside the

       court or during a judicial proceeding.” Williams v. State ex rel. Harris, 690
N.E.2d 315, 317 (Ind. Ct. App. 1997). Further, the statute does not in any

       manner limit the means by which the disturbance may be caused: by its own

       terms, it is applicable whether the disturbance is the result of criminal conduct,

       talking or gesturing, or “in any other manner.” I.C. § 34-47-2-1(b).


[22]   That Carroll’s conduct occurred while Carroll was in the Grant County Jail,

       across the street from the courthouse in which the trial court was located, does

       Court of Appeals of Indiana | Opinion 27A02-1510-MI-1743 | May 19, 2016     Page 9 of 12
       not preclude applicability of the direct contempt statute, so long as his conduct

       created a disturbance in a court of record. This is so whether or not Carroll

       himself was physically present in the courtroom at the time. Holding otherwise

       would read the statute too narrowly, and would compromise the ability of trial

       courts to ensure their ability to conduct business and dispense justice. See

       Hopping, 637 N.E.2d at 1296-97 (setting forth the rationale for the direct

       contempt powers of Indiana’s trial courts).


                             Merits of the Contempt Citations
[23]   Here, Carroll was twice held in direct contempt of court. “The power of

       Indiana courts to summarily punish for direct criminal contempt, while

       specified by statute, rests upon the common law. It is inherent in the courts.”

       Id. at 1296. Vesting this power in the courts is “essential for a court to be able

       to protect itself against gross violations of decency and decorum [ ] as it pursues

       justice.” Id. (citations and quotations omitted). It is not “actual interference

       with a legal proceeding” that contempt seeks to prevent, “but the undermining

       of the judicial process.” Id. at 1297. Accordingly, contempt citations have been

       upheld on appeal “for merely making contumacious statements in a document

       filed with a court, even where it is not read at a hearing.” Id. Crucially:


               Contempt of court involves disobedience of a court which
               undermines the court’s authority, justice, and dignity. Any act
               related to a current or pending proceeding which tends to deter
               the court from the performance of its duties may support a
               contempt proceeding. Any act which manifests a disrespect and
               defiance of a court may constitute direct criminal contempt.


       Court of Appeals of Indiana | Opinion 27A02-1510-MI-1743 | May 19, 2016   Page 10 of 12
       Id. (emphasis in original).


[24]   Indiana courts have long held that “[d]isorderly conduct, insulting demeanor to

       the court, and a disobedience of its orders in facie curiae constitute a direct

       contempt.” Holman v. State, 105 Ind. 513, 5 N.E. 556, 557-58 (1886). The

       contempt citations of trial courts have been affirmed where the entirety of the

       contumacious conduct occurred when a defendant “referred to [a] judge using

       profanity” after sentencing for several violent crimes. Holly v. State, 681 N.E.2d
1176, 1177 (Ind. Ct. App. 1997).


[25]   In both incidents in question here, Carroll repeatedly interrupted the trial court

       in separate hearings. During the first hearing, on July 7, 2015, Carroll simply

       walked off-camera, forcing the court to reschedule Carroll’s initial hearing to

       the following day. In light of Carroll’s improved conduct on July 8, 2015,

       however, the trial court suspended the contempt sanction.


[26]   During September 21, 2015, Carroll repeatedly interrupted the trial court judge,

       as well as his counsel and counsel for the State. After Carroll’s hearing was

       continued to allow the State time to respond to his request for a change of

       appointed counsel, Carroll remained in the jury box and was disruptive,

       speaking to another defendant, attempting to intimidate court staff and the trial

       court judge, and making guttural sounds that disrupted the proceedings.

       Throughout the proceedings, Carroll insisted that the trial court judge was racist

       and biased against him and that the judge had a conflict of interest in the case.

       Carroll repeatedly threatened to sue the judge, and upon being found in


       Court of Appeals of Indiana | Opinion 27A02-1510-MI-1743 | May 19, 2016     Page 11 of 12
       contempt again on the afternoon of September 21, 2015, attempted to

       physically intimidate a courtroom deputy.


[27]   Simply put, there is more than adequate evidence to sustain the trial court’s

       findings that Carroll engaged in direct contempt of court.



                                                Conclusion
[28]   That Carroll’s conduct occurred during a video hearing, and not in a

       courtroom, did not preclude application of the contempt statute. The trial court

       did not abuse its discretion in twice finding that Carroll was in contempt of

       court.


[29]   Affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 27A02-1510-MI-1743 | May 19, 2016   Page 12 of 12